            Case 2:21-cv-00842-RAJ-MLP Document 18 Filed 07/27/21 Page 1 of 4




 1                                                         THE HONORABLE RICHARD A. JONES

 2

 3
 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   ALASKA MARINE LINES, INC,                         Civil Action No. 2:21-cv-00842-RAJ-MLP

 9                  Plaintiff,

10          v.                                         IN ADMIRALTY
11   DUNLAP TOWING COMPANY,                            DEFENDANT DUNLAP TOWING
                                                       COMPANY'S ANSWER TO FIRST
12                  Defendant.                         AMENDED COMPLAINT

13

14
15          Defendant Dunlap Towing Company (“Defendant” or “Dunlap”), by and through its
16   attorneys, Collier Walsh Nakazawa LLP and Blank Rome LLP, hereby answers Plaintiff Alaska
17   Marine Lines, Inc.’s (“Plaintiff” or “AML”) Amended Complaint dated July 22, 2021 as follows:
18                                              I.    PARTIES
19          1.1     Denies knowledge or information sufficient to admit or deny the allegations contained
20   in paragraph 1.1 of the Amended Complaint.
21          1.2     Admits the allegations contained in paragraph 1.2 of the Amended Complaint.
22                                 II.     JURISDICTION AND VENUE
23          2.21    Admits this Court has jurisdiction pursuant to 28 U.S.C. §1333(1).
24          2.3     Admits venue is proper and that Dunlap and AML entered into a contractual
25   agreement designating Seattle as the exclusive venue for this litigation.
26
     1
      The Amended Complaint did not include paragraph 2.1, and contains two paragraphs numbered 3.3.
27   For ease of review, this Answer will match the numbering of the Amended Complaint.


     DUNLAP'S ANSWER TO AMENDED COMPLAINT - 1                     COLLIER WALSH NAKAZAWA LLP
     CASE NO. 2:21-cv-00842-RAJ-MLP                                 450 Alaskan Way South, Suite 200
                                                                       Seattle, Washington 98104
                                                                             (206) 502 4251
           Case 2:21-cv-00842-RAJ-MLP Document 18 Filed 07/27/21 Page 2 of 4




 1                                      III.    RELEVANT FACTS

 2          3.1     Admits the allegations contained in paragraph 3.1 of the Amended Complaint.

 3          3.2     Admits the allegations contained in paragraph 3.2 of the Amended Complaint.
 4          3.3     Admits the allegations contained in the first paragraph 3.3 of the Amended Complaint.

 5          3.3     Admits that pursuant to the STC, Dunlap agreed to provide AML with specified tugs

 6   including the POLAR KING, on a time charter basis for the purposes stated in the STC, but except
 7   as expressly admitted, denies the remaining allegations contained in the second paragraph 3.3 of the

 8   Amended Complaint.

 9          3.4     Admits that clause 5.B. of the STC contains provisions concerning the operation of

10   the POLAR KING which speak for themselves, but except as expressly admitted, denies the
11   remaining allegations contained in paragraph 3.4 of the Amended Complaint.

12          3.5     Denies the allegations contained in paragraph 3.5 of the Amended Complaint.

13          3.6     Admits that on or about November 9, 2019, pursuant to the STC, the POLAR KING

14   was in the general vicinity of Seymour Narrows, British Columbia, and that POLAR KING was
15   towing the AML barge NANA PROVIDER astern, but except as expressly admitted, denies the

16   remaining allegations contained in paragraph 3.6 of the Amended Complaint.

17          3.7     Admits Seymour Narrows is part of what is sometimes referred to as the "Inside
18   Passage," but except as expressly admitted, denies the allegations contained in paragraph 3.7 of the

19   Amended Complaint.

20          3.8     Admits that the NANA PROVIDER ran aground adjacent to Quadra Island on or about

21   November 9, 2019, but except as expressly admitted, denies the allegations contained in paragraph
22   3.8 of the Amended Complaint.

23          3.9     Denies knowledge or information sufficient to admit or deny the allegations contained

24   in paragraph 3.9 of the Amended Complaint.
25          3.10    Admits the NANA PROVIDER was refloated and towed to a repair facility, but except

26   as expressly admitted, denies the allegations contained in paragraph 3.10 of the Amended Complaint.

27          3.11    Denies knowledge or information sufficient to admit or deny the allegations contained


     DUNLAP'S ANSWER TO AMENDED COMPLAINT - 2                   COLLIER WALSH NAKAZAWA LLP
     CASE NO. 2:21-cv-00842-RAJ-MLP                               450 Alaskan Way South, Suite 200
                                                                     Seattle, Washington 98104
                                                                           (206) 502 4251
            Case 2:21-cv-00842-RAJ-MLP Document 18 Filed 07/27/21 Page 3 of 4




 1   in paragraph 3.11 of the Amended Complaint.

 2                             IV.   FIRST CAUSE OF ACTION: NEGLIGENCE

 3           4.1     Dunlap repeats and reincorporates by reference paragraphs 1.11 to 3.11 as though fully
 4   set forth herein.

 5           4.2     Denies the allegations contained in paragraph 4.2 of the Amended Complaint.

 6           4.3     Denies the allegations contained in paragraph 4.3 of the Amended Complaint.
 7           4.4     Denies the allegations contained in paragraph 4.4 of the Amended Complaint.

 8                 V.          SECOND CAUSE OF ACTION: BREACH OF CONTRACT

 9           5.1     Dunlap repeats and reincorporates by reference paragraphs 1.11 to 4.4 as though fully

10   set forth herein.
11           5.2     Admits the allegations contained in paragraph 5.2 of the Amended Complaint.

12           5.3     Denies the allegations contained in paragraph 5.3 of the Amended Complaint.

13           5.4     Denies the allegations contained in paragraph 5.4 of the Amended Complaint.

14           5.5     Denies the allegations contained in paragraph 5.5 of the Amended Complaint.
15                       VI:     THIRD CAUSE OF ACTION: GROSS NEGLIGENCE

16           6.1     Dunlap repeats and reincorporates by reference paragraphs 1.11 to 5.5 as though fully

17   set forth herein.
18           6.2     Denies the allegations contained in paragraph 6.2 of the Amended Complaint.

19           6.3     Denies the allegations contained in paragraph 6.3 of the Amended Complaint.

20           6.4     Denies the allegations contained in paragraph 6.4 of the Amended Complaint.

21           6.5     Denies the allegations contained in paragraph 6.5 of the Amended Complaint.
22                                    FIRST AFFIRMATIVE DEFENSE

23           The Amended Complaint fails to state a recognizable and actionable claim upon which relief

24   can be granted.
25                                   SECOND AFFIRMATIVE DEFENSE

26           Defendant gives notice that it intends to rely upon such other affirmative defenses as may

27   become available or apparent during the course of discovery and thus reserves the right to amend this


     DUNLAP'S ANSWER TO AMENDED COMPLAINT - 3                     COLLIER WALSH NAKAZAWA LLP
     CASE NO. 2:21-cv-00842-RAJ-MLP                                 450 Alaskan Way South, Suite 200
                                                                       Seattle, Washington 98104
                                                                             (206) 502 4251
           Case 2:21-cv-00842-RAJ-MLP Document 18 Filed 07/27/21 Page 4 of 4




 1   Answer to assert such defenses.

 2          WHEREFORE, Defendant prays:

 3          A.        That Plaintiff’s claims be denied in full and Plaintiff’s Amended Complaint be
 4   dismissed; and

 5          B.        That the Court grant Defendant such other and further relief as may be just and proper.

 6
 7   Dated this 27th day of July, 2021

 8
                                                    COLLIER WALSH NAKAZAWA LLP
 9
                                                    /s/ Barbara L. Holland
10
                                                    Barbara L. Holland, WSBA #11852
11                                                  Barbara.holland@cwn-law.com
                                                    450 Alaskan Way South, Suite 200
12                                                  Seattle, WA 98104
                                                    Phone (206) 502-4251
13                                                  Fax (206) 502-4253
14
                                                    Attorneys for DUNLAP TOWING COMPANY
15

16                                                  BLANK ROME, LLP
17                                                  /s/ John D. Kimball
18                                                  John D. Kimball*
                                                    jkimball@blankrome.com
19                                                  1271 Avenue of the Americas
                                                    New York, NY 10020
20                                                  Phone (212) 885-5000
                                                    Fax (212) 885-5001
21
22                                                  Emma C. Jones*
                                                    ejones@blankrome.com
23                                                  1825 Eye Street NW
                                                    Washington, D.C. 20006
24                                                  Phone (202) 420-2200
                                                    Fax (202) 420-2201
25

26                                                  Attorneys for DUNLAP TOWING COMPANY
                                                    *admitted pro hac vice
27


     DUNLAP'S ANSWER TO AMENDED COMPLAINT - 4                      COLLIER WALSH NAKAZAWA LLP
     CASE NO. 2:21-cv-00842-RAJ-MLP                                  450 Alaskan Way South, Suite 200
                                                                        Seattle, Washington 98104
                                                                              (206) 502 4251
